Case 12-38677        Doc 119      Filed 12/10/18 Entered 12/10/18 16:12:21              Desc       Page
                                               1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 38677
         Michael L Crawley
         Beverley P Gumbs-Crawley
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/28/2012.

         2) The plan was confirmed on 02/06/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/06/2013, 04/09/2014, 07/09/2014, 05/11/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/18/2015, 04/10/2017.

         5) The case was Completed on 08/09/2018.

         6) Number of months from filing to last payment: 70.

         7) Number of months case was pending: 74.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $254,457.40.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-38677             Doc 119       Filed 12/10/18 Entered 12/10/18 16:12:21                     Desc       Page
                                                     2 of 4



Receipts:

          Total paid by or on behalf of the debtor                  $35,949.39
          Less amount refunded to debtor                                 $0.00

NET RECEIPTS:                                                                                         $35,949.39


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                       $3,500.00
    Court Costs                                                                     $0.00
    Trustee Expenses & Compensation                                             $1,485.53
    Other                                                                           $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                       $4,985.53

Attorney fees paid and disclosed by debtor:                           $0.00


Scheduled Creditors:
Creditor                                             Claim         Claim            Claim       Principal      Int.
Name                                       Class   Scheduled      Asserted         Allowed        Paid         Paid
Advocate Lutheran General Hosp         Unsecured     16,932.00            NA              NA            0.00       0.00
Advocate Medical Group                 Unsecured         460.00           NA              NA            0.00       0.00
American InfoSource LP as agent for    Unsecured         672.00        651.12          651.12        145.94        0.00
Barclay Card Services                  Unsecured      2,450.00            NA              NA            0.00       0.00
Barclays Bank of Delaware              Unsecured         260.00           NA              NA            0.00       0.00
Becket & Lee                           Unsecured         949.00      1,136.43        1,136.43        254.72        0.00
Becket & Lee                           Unsecured      1,807.00       2,100.50        2,100.50        470.81        0.00
Becket & Lee                           Unsecured      1,344.00       1,534.49        1,534.49        343.94        0.00
Becket & Lee                           Unsecured      1,772.00       1,795.78        1,795.78        402.51        0.00
Bellevue University                    Unsecured         500.00           NA              NA            0.00       0.00
Charter One                            Unsecured         500.00           NA              NA            0.00       0.00
Chase                                  Unsecured         521.00           NA              NA            0.00       0.00
Chase                                  Unsecured     33,289.00            NA              NA            0.00       0.00
Chase/Amazon                           Unsecured      2,177.00            NA              NA            0.00       0.00
Chase/Cardmember Service               Unsecured      2,087.00            NA              NA            0.00       0.00
Cheswold (Ophrys), LLC                 Unsecured      3,296.00       3,296.15        3,296.15        738.80        0.00
CHLD/CBNA                              Unsecured          63.00           NA              NA            0.00       0.00
Citi Cards                             Unsecured      8,200.00            NA              NA            0.00       0.00
CitiCard                               Unsecured     14,083.00            NA              NA            0.00       0.00
Discover Bank                          Unsecured     19,092.00     19,163.16        19,163.16      4,295.21        0.00
Discover Personal Loans                Unsecured     12,545.00     13,331.52        13,331.52      2,988.12        0.00
eCast Settlement Corporation           Unsecured      1,099.00       1,322.05        1,322.05        296.32        0.00
GE Capital Retail Bank                 Unsecured      9,000.00     11,050.09        11,050.09      2,476.76        0.00
Gecrb/Amazon                           Unsecured          11.00           NA              NA            0.00       0.00
HSBC Retail Services                   Unsecured         710.00           NA              NA            0.00       0.00
Illinois Dept Of Employment Security   Unsecured     13,015.00     12,527.25        12,527.25      2,807.85        0.00
Illinois Dept Of Human Services        Unsecured         775.00        675.01          675.01        151.30        0.00
Inland Finance Co                      Unsecured      7,612.00            NA              NA            0.00       0.00
JP Morgan Chase Bank NA                Secured       49,158.00     47,677.89        46,654.97           0.00       0.00
JP Morgan Chase Bank NA                Secured        1,022.92       1,622.92        1,622.92           0.00       0.00
JP Morgan Chase Bank NA                Secured       10,010.00       9,933.10        9,933.10      9,933.10     517.60



UST Form 101-13-FR-S (9/1/2009)
Case 12-38677            Doc 119    Filed 12/10/18 Entered 12/10/18 16:12:21                   Desc         Page
                                                 3 of 4



Scheduled Creditors:
Creditor                                         Claim         Claim         Claim        Principal        Int.
Name                                   Class   Scheduled      Asserted      Allowed         Paid           Paid
JP Morgan Chase Bank NA            Unsecured     84,674.00     87,521.63     87,521.63            0.00         0.00
Juniper Bank                       Unsecured         500.00           NA            NA            0.00         0.00
Midwest Diagnostic Pathology       Unsecured          39.00           NA            NA            0.00         0.00
Portfolio Recovery Associates      Unsecured         994.00        826.89        826.89        185.34          0.00
Portfolio Recovery Associates      Unsecured         774.00        720.02        720.02        161.39          0.00
Portfolio Recovery Associates      Unsecured      1,650.00       1,683.59      1,683.59        377.36          0.00
Portfolio Recovery Associates      Unsecured         980.00      1,630.54      1,630.54        365.47          0.00
Portfolio Recovery Associates      Unsecured      1,081.00       1,104.23      1,104.23        247.50          0.00
Portfolio Recovery Associates      Unsecured      2,810.00       3,168.71      3,168.71        710.23          0.00
Portfolio Recovery Associates      Unsecured      1,629.00       1,840.46      1,840.46        412.52          0.00
Portfolio Recovery Associates      Unsecured         750.00        532.75        532.75        119.41          0.00
Portfolio Recovery Associates      Unsecured         560.00        594.10        594.10        133.16          0.00
Quantum3 Group                     Unsecured      7,511.00       7,974.17      7,974.17      1,787.32          0.00
Quantum3 Group                     Unsecured         440.00        360.36        360.36          80.77         0.00
RBS Citizens NA                    Unsecured      2,457.00       2,500.27      2,500.27        560.41          0.00
Ryan Sardena                       Unsecured           1.00           NA            NA            0.00         0.00
Sears/Citibank SD                  Unsecured         674.00           NA            NA            0.00         0.00
TCF National Bank                  Unsecured      4,980.00            NA            NA            0.00         0.00
Toyota Motor Credit Corporation    Secured       18,727.00     17,712.03     17,712.03            0.00         0.00
US Bank Home Mortgage              Secured      193,482.00    191,551.69    191,551.69            0.00         0.00
WFCB/HSN                           Unsecured          15.00           NA            NA            0.00         0.00
Wfnnb/NY&C                         Unsecured         389.00           NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                   $238,206.66               $0.00                   $0.00
      Mortgage Arrearage                                   $1,622.92               $0.00                   $0.00
      Debt Secured by Vehicle                             $27,645.13           $9,933.10                 $517.60
      All Other Secured                                        $0.00               $0.00                   $0.00
TOTAL SECURED:                                           $267,474.71           $9,933.10                 $517.60

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                $0.00                 $0.00
       Domestic Support Ongoing                                 $0.00                $0.00                 $0.00
       All Other Priority                                       $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                                 $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                              $179,041.27         $20,513.16                    $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 12-38677        Doc 119       Filed 12/10/18 Entered 12/10/18 16:12:21                Desc      Page
                                                4 of 4



Disbursements:

         Expenses of Administration                             $4,985.53
         Disbursements to Creditors                            $30,963.86

TOTAL DISBURSEMENTS :                                                                      $35,949.39


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
